Dodge, J.
1. The first question presented by several assignments of error is as to the efficacy of the resolution adopted by the county board at its regular meeting in November, 1895, under authority of subd. 6a, sec. 1547d, ch. 65a, S. & B. Ann. Stats., prescribing fees in tramp cases: “ To the constable or sheriff for each arrest, $.50; to police conviction, $1.00.” That such was the verbiage of the resolution adopted appears by the record of the proceedings of the *242supervisors of the county, preserved by the clerk in a book. The court permitted this record to be assailed by the testimony of one of the supervisors to the effect that a different resolution was offered and was adopted, and based a finding thereon. In that respect he was in error. The records of such bodies as county boards, required to be kept by law, cannot be contradicted or assailed collaterally by parol testimony. ' To permit that would subvert the entire purpose of the statute in requiring the making of the record. The legislature has deemed that the welfare of the community at large will be promoted by reliance upon a record which shall be made by a public officer under the sanction of his oath of office and under the penalties for breach thereof, rather than upon proof of what transpires at county board meetings from the memory of those who were present and had knowledge thereof. Stats. 1898, sec. 709, subd. 1, 2; Third School Dist. v. Atherton, 12 Met. 105; Mayhew v. Gay Head Dist. 13 Allen, 129, 134; Halleck v. Boylston, 117 Mass. 469; Eastland v. Fogo, 58 Wis. 274.
This resolution doubtless should be given effect so far as the intention of the county board can be ascertained from its words, in the light of any known surrounding circumstances. On the other hand, a purpose to change the compensation of a particular officer prescribed by general statutes must be reasonably clear to warrant adoption of such construction. The meaning contended for by respondent and adopted by the trial court, namely, to limit compensation of municipal judge in all tramp cases to $1, certainly requires an extraordinary stretch of the words used. Neither is the municipal judge named, nor the justice of the peace, by whose fees the plaintiff’s are measured in the statute. The words do not suggest any judicial officer or function. They are certainly as well adapted to suggest compensation to police or other executive officers for services on conviction subsequent to arrest. They provide only for cases of *243conviction, and the making of compensation to judicial officers dependent on whether they convict or acquit would be so highly improper as to exclude that construction unless unavoidable. Southworth v. U. S. 151 U. S. 179, 185. In short, we are unable to subscribe to the view that the county board did by this resolution regulate the compensation of the municipal judge, or in any way limit or change that prescribed by general laws. ¥e must therefore hold that for the 495 cases heard and disposed of between November 30, 1895, and January 23,1896, plaintiff should have recovered, as for the preceding period, $1.90 in each of 330 cases where commitments were issued and $1.86 in each of the 165 cases .of •discharge, viz. $912.90, instead of the $495'allowed by the county board and by the circuit court; an additional recovery of $411.90, plus interest from March 14, 1896, viz. $108.05 — total, $525.95.
2. The existence of any valid resolution as of a special meeting on January 23, 1896, is denied on two grounds: first, that no .legal meeting was held, because of defects in the request to call it; and, secondly, because the proceedings appearing of record do not constitute adoption of the resolution fixing compensation. Of these in their order.
That a meeting assumed to be legal was in fact held is not questioned. Nor is there doubt that the notices therefor were based upon a paper writing, which, when finally delivered to the county clerk, bore the signatures of four more than the required majority of the supervisors, and in terms requested a special meeting to be called on January 23d at 11 o’clock. We deem unimportant the asserted confusion as to where the interlined date of meeting should be inserted. The evidence in the bill of exceptions quite clearly supports the finding that such request read as set forth in the statement of facts herewith, but the insertion of such date and hour elsewhere after the word “ report,” as contended for by appellant, could not change the meaning. *244The words “January 23d, at 11 a. m.,” in such paper dated January 10, 1896, could indicate nothing but the date of the' proposed meeting to any ordinary mind.
The request thus presented on its face satisfied the calls-of sec. 664, Stats. 1898, for the calling of a special meeting of the board, and a meeting held in pursuance thereof is presumptively legal and valid. Wayne Co. Sup'rs v. Wayne Circuit Judges, 106 Mich. 166; Prezinger v. Harness, 114 Ind. 491; State ex rel. Sup’rs of Iola v. Nelson, 57 Wis. 147, 153; Jackson v. Rankin, 67 Wis. 285, 290. The burden of proof, therefore, was upon the appellant, who would overcome this presumption. The only attempt to lift that burden was to show that at some time prior to the completed signature of the call or request for the special meeting, the date thereof was not included, and at that time was written in by tho supervisor circulating it. This proof does not exclude possibility that such supervisor was expressly authorized so to do by those who had theretofore signed, nor that he afterward and before final presentation obtained their approval and reaffirmance of their signatures. We need not, however, decide whether a presumption may be indulged in favor of either of these validating circumstances, for there is no proof that a majority — fourteen — of the supervisors did not sign thereafter. The presence of the paper with signatures raises presumption of due signing by all. The proof overcomes it, if at all, only to the extent of a “ few signatures ; I don’t know how many.” This does not establish that more than four signatures preceded the insertion of the-date of meeting. The circuit court was right in holding the-meeting of January 23, 1896, valid.
The next question is whether the record of the meeting of January 23, 1896, discloses that the county board exercised its power under the statute above cited to fix and regulate the fees of certain officers, including the appellant, in tramp cases. It was entirely within the power and compe*245tency of that board so to do, and the statute imposes no form or method of procedure to accomplish the result. If it can reasonably be deduced from the record that the members of the county board by vote declared themselves in favor of specific fixing and regulation of those fees, it is the duty of the courts to give effect to such decision, for therein spoke the legislative power of the state. All reasonable liberality must be accorded the minor deliberative bodies of the state; notably county boards, town meetings, school-district meetings, and the like, where, by reason of the character and vocation of the men comprising such bodies, the technicalities of procedure are not strictly enforced, nor perhaps fully understood. We must not expect nor demand that the records of such meetings should be made up with the accuracy and technicality of those of monetary corporations, conducted under the direction of skilled counsel; nor, indeed, of the legislature itself. State ex rel. Bruce v. Davidson, 32 Wis. 114; State ex rel. Rochester v. Sup'rs of Racine Co. 70 Wis. 543, 553; Ryan v. Outagamie Co. 80 Wis. 336. It is generally considered in deliberative assemblies that the adoption of a report of a committee containing recommendations constitutes a sufficient declaration of the body itself in favor of those recommendations. Thus Mr. Spofford declares: “When the report of a committee is adopted or agreed to, it becomes thereby the act of the assembly.” Spofford, Manual Parl. Rules, 57. And Mr. Haines: “After a report is adopted, the recommendation of the committee becomes the sense of the assembly.” Haines, Parl. Law, 145. Mr. Waples, in discussing the effect of action upon a committee report, says: “ When a committee is appointed to devise some plan, and reports a plan, the assembly may adopt the report, or, more accurately, adopt the plan, by a motion to that effect.” Waples, Handbook on Parl. Law, 79. Thus the motion, shown by the record in this case, that the report of the *246committee be adopted, is certainly open to the construction that by voting in favor of it the members of tbe county board declared their will that the resolution forming a part of that report should thereby be and become the resolution of the board itself. That such was the understanding in fact of the members of that board is evinced by their action upon appellant’s bill about one month later. The3r then acted upon the assumption that they had adopted the resolution embodied in the report of the committee. Again, among the significant facts worthy of consideration in ascertaining the intention of the board, it may be noted that this meeting was called primarily and especially to meet and cope with the so-called “ tramp problem,” and that, unless the adoption of the motion in question was intended to be effective as the adoption of some plan or remedy, that meeting accomplished nothing- and failed of its main purpose; and that, too, in face of a situation calling for radical and prompt action, as is at least suggested by the plaintiff’s bill in this case, from which it is apparent that the daily burden of support of tramps under form of punishment and accompanied by the expense of trial was becoming grievous, for before this single judicial officer of the county the disposal of large numbers of tramp cases daily appears; in some instances exceeding twenty in a single day. Erom all these considerations we cannot seriously doubt that the county board evinced, by the vote upon the motion to adopt the committee’s report, their determination to limit fees in tramp cases according to the resolution recommended, and made it the resolution of the board; so that it is binding unless unreasonable,— a subject to be next considered.
3. Appellant assigns error for that the court excluded the opinion of a witness — the plaintiff — as to the reasonable value of his services, the offer being to prove that the costs taxed under the general fee statute did not exceed the reasonable value of the services in each case. There can be no *247doubt that local and municipal boards and bodies must exercise reasonably the legislative police powers delegated to them, nor that courts will more readily review their action than that of the state legislature. Stafford v. Chippewa Valley E. R. Co. 110 Wis. 331. Nevertheless, the very fact of delegation of legislative power to regulate carries an implication thaj; there is a considerable field for legislative discretion within which the depository is not subject to judicial review. Only when the just bounds of that field are clearly exceeded will courts deny validity to the legislation. Comm. v. Robertson, 5 Cush. 438, 442; La Pointe v. O’Malley, 47 Wis. 332, 337. In hardly any field can legislative discretion be broader than in' fixing the fee to be ascribed to any specific service when rendered by a public officer compensated wholly by fees. The ultimate question is the reasonable compensation to the officer for the whole of his official services. This being ascertained, it matters little from what specific services it arises. Thus the legislature might well permit very inadequate fees for the performance of the judicial function as between private litigants, and so provide that the bulk of the official income would be derived from the public, or the reverse. Indeed, it has many times been held competent to impose duties for which specifically no fee at all is allowed. Many considerations of public policy may well intervene, even to the extent of discouraging undue activity in the exercise of certain powers. Many other suggestions might be made, all tending to the view that the reasonableness of a fee for any particular service is a question of such complexity, and controlled by facts so remote from each other and yet so involved, as to make any particular fact provable by evidence of so slight significance as to be hardly material. In the instant case it is difficult to see how the opinion of a witness as to the reasonable value of a certain service, commercially considered, could have any direct relevancy as to the reasonableness of a fee allowed *248for that service, among a multitude of others with variant fees affixed. It might well be the part of wisdom to allow less or more than the reasonable commercial value, in the light of the numerous other considerations properly in mind of the legislative body or of a court. If, however, the testimony offered may have had some slight relevancy to the question before the court, so that it might properly have been admitted, we are satisfied that it could not have changed the result. Reasonableness of an ordinance is a question of law for the court when all the material facts are undisputed. Clason v. Milwaukee, 30 Wis. 316, 321; Stafford v. Chippewa Valley E. R. Co. 110 Wis. 331. We are satisfied that enough facts were either apparent in this case without dispute, or were within judicial or common knowledge, to warrant the conclusion that the action of the county board was not unreasonable, even if it had appeared that the value of such services as plaintiff detailed in these cases was as much as he charged for them, or even more. Many of these facts and circumstances have been suggested above. In addition thereto, however, was the fact, made apparent by appellant’s own bill, that these tramp cases differed from the ordinary run of business, in that they could be disposed of m masse and at wholesale. Single days witnessed fourteen, twenty, and even twenty-four tramp cases, exclusive of all other civil or criminal business; thus showing a claim by plaintiff of nearly $28, $40, or $48 per day to be paid out of one class of business alone. It cannot be unreasonable to spare the public treasury some part of this excessive share of plaintiff’s total compensation.
Another consideration rendering the opinion of witnesses as to value of plaintiff’s services unimportant is that the subject is within the official cognizance of the circuit courts and of this court. The duties of such magistrates are fixed, by law, as also is the general method and rate of compensation. Their conduct is by law placed under the supervision *249of tbe circuit courts and of the supreme court, which must, therefore, take judicial notice thereof so far as necessary to the exercise of that supervision. These circumstances place questions of compensation to the magistrates within many of the views as to compensation of attorneys, referees, guardians, and others whose services are performed under supervision of the courts, which have been recently expressed in several cases. Ford v. Ford, 88 Wis. 122; Union Nat. Bank v. Mills, 103 Wis. 39; Remington v. Eastern R. Co. 109 Wis. 154, 162; Richardson v. Tyson, 110 Wis. 572. The opinion of the plaintiff, which was rejected, could hardly have enlarged the knowledge which the circuit court had even on the particular subject of the opinion.
In view of the various considerations stated and suggested, we have no hesitation in approving the conclusion of the trial court that the action of the county board was not unreasonable, nor in holding that no error material to that conclusion or prejudicial to appellant was committed in ruling out the excluded evidence.
By the Court.— The judgment appealed from is modified by increasing the damages therein awarded to $591.65, and the- total judgment to $628.83, as of its original date. As so modified, the judgment is affirmed. Appellant will recover costs of this appeal.